[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO SET ASIDE VERDICT
The evidence in the instant action disclosed that the plaintiff, a Meriden Police officer, was operating a police vehicle in a northerly direction on North Broad Street in Meriden, Connecticut, when it left the traveled portion of the highway and collided with a sign owned and maintained by the defendants, which although located off the roadway itself, was admittedly within the highway right-of-way.
The plaintiff alleged the defendants were negligent per se by reason of violating § 13b-17-19 of the State Department of Transportation Regulations.
The defendants maintained that said Regulation was inapplicable and that in any event the cause of the accident was the plaintiff's negligence in the manner in which he was operating said motor vehicle.
The court declined to charge concerning the Regulation on the grounds that it was inapplicable to the factual situation involved herein. The court construed the Regulation as defining the types and contents of signs located within the highway right-of-way rather than prohibiting the location of signs therein and hence was not designed to protect the traveling public.
The Defendants' Verdict form employed by the jury contained the following instructions therein:
         "To be used if you find Defendants not legally liable or if you find the Plaintiff comparatively responsible to the extent of 51% or more."
CT Page 11208-J
It is unknown whether the basis of the verdict in favor of the Defendants was the absence of liability on the part of the Defendants or a finding of comparative responsibility on the part of the plaintiff.
Motion To Set Aside Verdict denied.
Flanagan, J.